[Cite as State v. Gopar, 2022-Ohio-695.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                          No. 110648
                 v.                              :

MARIO GOPAR,                                     :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-651803-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Glen Ramdhan, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Robert B. McCaleb, Assistant Public Defender, for
                 appellant.


FRANK D. CELEBREZZE, JR., P.J.:

                Defendant-appellant Mario Gopar brings this appeal challenging his

indefinite sentence with a minimum prison term of five years and a maximum

prison term of seven and one-half years for sexual battery and gross sexual
imposition. Appellant argues that the trial court erred in imposing an indefinite

prison sentence because the Reagan Tokes Law is unconstitutional.             After a

thorough review of the record and law, this court affirms.

                        I. Factual and Procedural History

            The instant appeal arose from several sexual offenses appellant

committed against victim M.G. (d.o.b. December 22, 2009) between January 2017

and July 2020. Appellant was ultimately arrested on July 18, 2020.

            On July 28, 2020, a Cuyahoga County Grand Jury returned a 17-count

indictment charging appellant with ten counts of rape, first-degree felonies in

violation of R.C. 2907.02(A)(1)(b) (Counts 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14), and

seven counts of gross sexual imposition, third-degree felonies in violation of R.C.

2907.05(A)(4) (Counts 3, 6, 9, 12, 15, 16, and 17). The rape offenses contained a

furthermore clause alleging that appellant “purposely compelled the victim, who

was under thirteen years of age but ten years of age or older at the time of the

commission of the offense * * * to submit by force or threat of force.” Appellant pled

not guilty to the indictment during his July 31, 2020 arraignment.

             The parties reached a plea agreement during pretrial proceedings. On

June 15, 2021, appellant pled guilty to amended Counts 2 and 14, sexual battery,

second-degree felonies in violation of R.C. 2907.03(A)(5), and three counts of gross

sexual imposition, third-degree felonies in violation of R.C. 2907.05(A)(4) (Counts

3, 15, and 17). The remaining counts were nolled. The trial court proceeded

immediately to sentencing.
            The trial court advised appellant that the Reagan Tokes Law applied to

Count 14.1 The trial court imposed an aggregate indefinite prison sentence with a

minimum prison term of five years and a maximum prison term of seven and one-

half years. The trial court issued a nunc pro tunc sentencing entry on August 9, 2021,

to accurately reflect that the sexual battery offenses on Counts 2 and 14 were second-

degree felonies.

             Appellant filed the instant appeal on July 12, 2021, challenging the trial

court’s sentence. Appellant assigns one error for review:

      I. The trial court violated [appellant’s] constitutional rights by
      imposing a Reagan Tokes Sentence, under S.B. 201.

                                II. Law and Analysis

            In his sole assignment of error, appellant argues that the Reagan Tokes

Law is unconstitutional. Appellant contends that this court should adopt and apply

the holdings from State v. Delvallie, 2021-Ohio-1809, 173 N.E.3d 544 (8th Dist.),

State v. Seeley, 2021-Ohio-1949, 173 N.E.3d 894 (8th Dist.), and State v. Daniel,

2021-Ohio-1963, 173 N.E.3d 184 (8th Dist.).

             This court has recently conducted en banc review of the

constitutionality of the Reagan Tokes Act. See State v. Delvallie, 8th Dist. Cuyahoga

No. 109315, 2022-Ohio-470. In Delvallie, this court overruled the challenges



      1  The Reagan Tokes Law became effective on March 22, 2019. The offense date
charged in Count 14 was “[o]n or about December 22, 2019 to March 21, 2020.” The
offense date charged in Count 2, however, was “[o]n or about January 1, 2017 to
December 31, 2017.” Accordingly, appellant committed the offense charged in Count 2
prior to the effective date of Reagan Tokes.
presented in this appeal to the constitutionality of the Reagan Tokes Act (enacted

through S.B. 201), and vacated Delvallie, 2021-Ohio-1809, 173 N.E.3d 544, Seeley,

and Daniels.

            Pursuant to Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470,

appellant’s sole assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

LISA B. FORBES, J., and
MARY J. BOYLE, J., CONCUR


N.B. Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470 (Forbes, J.,
dissenting).